DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitoh (U.S. 20120287183 A1).
Bitoh discloses, with regards to claim:
6. A printing method of a printing device (fig. 1) that includes a print head (figs. 8 and 9, element 40, [0163], [0166] ) which performs printing on a printing target, the printing method comprising: 
nail positioning that is placing a nail (T, [0100] ) of a finger (U1, [0100] ) as the printing target (fig. 3) on a mount (20) and positioning the nail of the finger at a proper position appropriate for the printing by the print head (fig. 3); and 
medium positioning (fig.8, element 6) that is positioning a printing medium (figures 5 and 7, element 8) other than the nail of the finger as the printing target at the proper position instead of the nail of the finger ( [0089], [0115] ), wherein the printing is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitoh (‘183) in view of Nakayama (JP 2014-23729 A).
Bitoh discloses, with regards to claim:
1. A printing device (fig. 1) comprising: 
a print head (figs. 8 and 9, element 40, [0163], [0166] ) that performs printing on a printing target; 
a mount (fig. 6, element 6, figures 2 and 3, elements 20a, or 21) on which the printing target is placed; and 
wherein the mount includes a nail mount (fig. 3, element 20a) on which the finger (U1) or the nail (T) is placed when the printing target is the nail of the finger and a medium mount (6) on which the printing medium (8) is placed when the printing target is the printing medium (figs. 6-8), and at least one of the nail mount and the medium 
Bitoh does not disclose, with regards to claim:
1. a lift that positions, as the printing target, a nail of a finger or a toe placed on the mount at a proper position appropriate for the printing by the print head by lifting the mount, and that positions, as the printing target, a printing medium other than the nail of the finger placed on the mount at a proper position appropriate for the printing by the print head by lifting the mount.
However, Nakayama discloses a lift that positions a printing target on a mount at a proper position appropriate for printing by lifting the mount (figs. 12 and 15).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the lift of Nakayama into Bitoh for the purpose of enabling a finger to be easily inserted in a wide space below the printhead, while positioning the nail at a suitable position for printing near the print head (Abstract). 
With regards to claim 2, Bitoh does not disclose:
2. The printing device according to claim 1, wherein the lift includes a forcing member that acts on the mount, and the lift is in a positioned state in which the printing target is positioned at the proper position when the forcing member is in a state of forcing the mount, and the lift is 5320194-147877-US in a released state in which the positioned state is released when the forcing member is not in the state of forcing the mount.  
However, the combination with Nakayama discloses a forcing member (tension spring 65, fig. 15) that acts on the mount to position the lift in a state in which the printing target is positioned at the proper position, and the lift is in a released state in 
Bitoh does not disclose, with regards to claim:
3. The printing device according to claim 2, wherein the lift includes a locker that maintains the released state.  
However, the combination with Nakayama discloses a locker (wire locking member 617) that maintains a state of the lift (fig. 14).
Bitoh does not disclose, with regard to claim:
4. The printing device according to claim 1, wherein the mount and the lift are provided in a target fixer that is able to be attached to and detached from a device main body.  
However, the lift of Nakayama is capable of being disassembled and detached from a device main body.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the lift detachable for the purpose of enabling it to be easily repaired such as by replacing the springs or wire locking member. 
With regards to claim 5, Bitoh in combination with Nakayama discloses:
The printing device according to claim 1, wherein the mount includes a fixer that fixes the printing target when the lift is in a state of lifting the mount (figs. 6 and 7 [0149] ).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896